Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 04, 2016

The Court of Appeals hereby passes the following order:

A16A1205. ROBERT W. BROCKWAY et al. v. HAROLD L. LINDSEY.

      Plaintiffs Robert W. Brockway and Jane W. Brockway filed a motion for new
trial after the trial court entered a judgment for the defendant, Harold L. Lindsey, on
their negligence and personal injury lawsuit. The trial court denied the plaintiffs’
motion for new trial on November 6, 2015. The plaintiffs filed a notice of appeal on
January 15, 2016.1 We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the trial
court’s order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. See Couch v.
United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997). Here,
the plaintiffs filed their notice of appeal 70 days after the trial court’s order was
entered. Accordingly, the plaintiffs’ appeal is untimely, and it is hereby DISMISSED
for lack of jurisdiction.




      1
          The plaintiffs filed an amended notice of appeal on January 21, 2016.
Court of Appeals of the State of Georgia
                                     04/04/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.